Citation Nr: 0947431	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-13 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 until 
December 1985 and from March 1994 until September 1998.  The 
Veteran also had service in the National Guard from March 
1990 until January 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran submitted additional evidence after the August 
2009 Board hearing.  The Veteran has not submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction; however, because the claim is being remanded, 
the RO will have the opportunity to consider the evidence 
submitted since the May 2009 Supplemental Statement of the 
Case. See 38 C.F.R. § 20.1304; Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary. Specifically, the duty to assist 
has not been satisfied.

Specifically, the April 2009 VA examination referred to a May 
2008 x-ray of the right ankle, which the VA examiner reported 
revealed no evidence of post-traumatic injury.  This X-ray 
record is not associated with the claims file.  The diagnosis 
was a ankle strain not related to service.  Moreover, the 
Veteran testified that he regularly sees a VA physician for 
his claimed ankle disability.  However, the last VA 
outpatient treatment record in the claims file is dated in 
July 2006, over 3 years ago.  VA has a duty to obtain all 
relevant VA and Governmental records prior to adjudication of 
a claim. 38 U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).  Therefore, updated VA 
outpatient treatment records should be obtained.

Additionally, after the August 2009 Board hearing, the 
Veteran submitted additional private records that appear to 
be relevant to the issues on appeal.  However, the Veteran 
did not provide a waiver of the initial review of that 
evidence by the RO prior to its submission for review to the 
Board. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
20.1304.  Significantly, a preliminary review of the records 
to determine whether this evidence was relevant suggests 
there are additional private records.  Specifically, the 
February 2009 private record from the University of South 
Alabama discussed a Magnetic Resonance Imaging test, which is 
not otherwise of record, and also indicated the Veteran had 
further follow-up appointments scheduled.  The private 
examiner suggested that there was pathology affecting the 
right ankle, and that perhaps arthroscopy would be required.  
This suggests that the Veteran has a more serious condition 
of the ankle than what the VA examiner identified.  As such, 
the private records are clearly relevant and should be 
obtained if available. 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for a right 
ankle disability.  The RO/AMC shall then 
attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated 
with the claims file.  The RO/AMC should 
specifically request updated VA medical 
records, including a copy of the May 2008 
x-ray study of the right ankle, and 
updated records from the University of 
South Alabama, including the Magnetic 
Resonance Imaging test referenced in the 
February 2009 private record and associate 
these records with the claims file.

2.  The RO/AMC should then take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and readjudicated.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


